department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no may t ep rat legend taxpayer a taxpayer b roth_ira c roth_ira d financial_institution e financial_institution f amount amount amount dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request rulings under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of your requests taxpayer a was the owner of a roth_ira roth_ira c which was maintained by financial_institution e for tax years taxpayer a made annual contributions to roth_ira c in an amount no greater than amount taxpayer a’s total contributions made to roth_ira c for years equaled amount through through and _and taxpayer b taxpayer a’s spouse was the owner of roth_ira d which was maintained by financial_institution f for tax years contributions to roth_ira d in an amount no greater than amount taxpayer b’s total contributions to roth_ira d for years taxpayer b made annual equaled amount ‘ through through taxpayer b attended a retirement seminar in which the on september speaker mentioned the modified_adjusted_gross_income limit for contributions to roth iras after the seminar taxpayer a and taxpayer b began researching the issue and reviewing their past income they discovered that from modified_adjusted_gross_income exceeded the limits for roth_ira contributions however the deadlines had passed for recharacterizing their roth_ira contributions for these years taxpayer a and taxpayer b sought professional tax_advice which led to this request for relief through their taxpayer a and taxpayer b file jointly and represent that for tax years through they timely filed their federal_income_tax returns they also represent that this request was filed before the internal_revenue_service the service discovered the failure to make an election to recharacterize their roth_ira contributions taxpayer a and taxpayer b are not seeking to recharacterize their roth_ira contributions as deductible traditional_ira contributions the contributions made for years through and the net_earnings on these contributions have been retained in roth_ira c and roth_ira d based on the facts and representations submitted taxpayer a requests an extension of time to recharacterize the roth_ira contributions made to roth_ira c for tax years and through which total amount as having been made to a traditional_ira pursuant to sec_1_408a-5 of the federal_income_tax regulations the i t regulations and sec_301_9100-3 of the regulations based on the facts and representations submitted taxpayer b requests an extension of time to recharacterize the roth_ira contributions made to roth_ira d for tax years through which total amount as having been made to a traditional_ira pursuant to sec_1_408a-5 of the i t regulations and sec_301_9100-3 of the regulations with respect to your ruling requests sec_408a of the internal_revenue_code the code’ provides that except as provided by the secretary if on or before the due_date for any taxable_year a taxpayer transfers in a trustee-to-trustee transfer any contribution to an individual_retirement_plan made during such taxable_year from such plan to another individual_retirement_plan then for purposes of this chapter such contribution shall be treated as having been made to the transferee_plan and not the transferor plan sec_408a of the code provides that subparagraph a shall not apply to the transfer of any contribution unless such transfer is accompanied by the net_income allocable to such contribution sec_408a of the code defines the due_date for purposes of this subsection to mean the due_date prescribed by law including extensions of time for filing the taxpayer's return for such taxable_year sec_1_408a-5 q a-1 of the t regulations provides that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this section further provides that this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the tax_year of the contribution in sec_1_408a-5 q a-2 of the i t regulations requires that the net_income attributable to the amount of a contribution being recharacterized must be transferred to the other type of ira along with the contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize a roth_ira contribution the taxpayer must notify the roth_ira trustee that the taxpayer has elected to recharacterize the contribution the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must transfer the contribution and the net_income allocable to the contribution sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance 201932u with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and the grant of relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced if the tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b requested relief before the failures to make timely elections to recharacterize their roth_ira contributions were discovered by the service thus taxpayer a and taxpayer b are deemed to have acted reasonably and in good_faith because they satisfy the requirements of sec_301_9100-3 of the regulations in addition taxpayer a and taxpayer b are not seeking relief to file amended returns for closed years and granting relief will not result in taxpayer a and taxpayer b having a lower tax_liability in the aggregate for all taxable years affected by the election than they would have had if the election had been timely made thus we find that under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government with respect to taxpayer a’s ruling_request we rule that pursuant to sec_301 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize the contributions made to roth_ira c for tax years and through which total amount as contributions to a traditional_ira the recharacterization must otherwise satisfy applicable rules including that the net_income attributable to the contributions must be transferred to the traditional_ira with respect to taxpayer b’s ruling_request we rule that pursuant to sec_301 of the regulations taxpayer b is granted a period not to exceed days from the date of this letter to recharacterize the contributions made to roth_ira d for tax years through which total amount as contributions to a traditional_ira the recharacterization must otherwise satisfy applicable rules including that the net_income attributable to the contributions must be transferred to the traditional_ira this letter assumes that the above traditional iras and roth iras qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at sincerely yours adam p zaebst acting manager employee_plans technical group enclosures deleted copy of letter notice cc
